Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-10 are pending and examined herein on the merits.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b), as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are drawn to rice plants and seeds and kernels comprising “An MM17 rice plant”.  However, it is unclear what is denoted by “MM17”.
Although the specification describes some of the phenotypic characteristics of rice variety MM17, it is noted that multiple year and test locations result in different phenotypes, and as such appear to read on potentially different ranges of phenotypes that would be difficult to determine independent from the year and growing conditions described in the instant specification such that one of skill in the art would be aware of the metes and bounds of the claims as currently written.  Although the breeding history is disclosed in the instant specification, it does not clarify these issues since one of the parents RU00201093 does not appear to be publicly available absent evidence to the contrary, and even if it were, the breeding history is confusing.  It appears that BALDO was crossed with RU00201093 to arrive at rice variety MM14.  However, it is unclear what is meant by “The MM17 variant of the present disclosure was selected and purified from the MM14 variant by pedigree selection” (see 1st paragraph on page 3 of the instant specification).  It isn’t clear whether MM14 was crossed with other plants to arrive at MM17 or whether MM14 seeds were simply grown and phenotypically selected to arrive at MM17 wherein MM14 and MM17 would be considered effectively the same variety.  Compounding this issue is that the subsequent paragraphs following this statement refer to a cross between BALDO and “MMM14”.  It is not clear whether or not this is a typographical error and that this is a cross between MM14 and BALDO or whether MMM14 is a different or variant variety.  And finally, by referring to the varieties as “variants” it is unclear what is meant by “variant” in this context.  Variants typically refer to highly similar entities that differ by a mutation or trait, and it is unclear if variant is meant to say “variety” or if it is indeed considered a “variant” and what aspect of the genetics or traits are considered to be the “variant” state.  It is noted that other part of the specification refer to “MM17 rice variety” (see the sentence preceding Example 1).  Is the “MM17 variant” a variant of MM17 or a variant of MM14?  What features are the same or different?  What is the “MM14 variant”?  Is that variety MM14 or a variant of MM14?  Is MM14 the same or different from MM17?
For the reasons given above the metes and the bound of the claims are unclear.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the enablement requirement.  The claims contain subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 

Since the seed and/or plant claimed is essential to the claimed invention, it must be obtainable by a reproducible method set forth in the specification or otherwise be readily available to the public.  If a seed, or seed of the claimed plant is not so obtainable or available, a deposit thereof may satisfy the requirements of 35 U.S.C. 112.  The specification does not disclose a reproducible process to obtain the exact same seed in each occurrence and it is not apparent if such a seed is readily available to the public.  If the deposit of the seed is made under the terms of the Budapest Treaty, then an affidavit or declaration by the Applicant, or a statement by an attorney of record over his or her signature and registration number, stating the seed have been deposited under the Budapest Treaty and that the seed will be irrevocably, and without restriction or condition, released to the public upon the issuance of a patent would satisfy the deposit requirement made herein.  A minimum deposit of 2500 seeds is considered sufficient in the ordinary case to assure availability through the period for which a deposit must be maintained.
If the deposit has not been made under the Budapest Treaty, then in order to certify that the deposit meets the criteria set forth in 37 CFR 1.801-1.809, Applicant may provide assurance of compliance by an affidavit or declaration, or by a statement by an attorney of record over his or her signature and registration number showing that
            (a) during the pendency of the application, access to the invention will be afforded to the Commissioner upon request;
            (b) all restrictions upon availability to the public will be irrevocably removed upon granting of the patent;
            (c) the deposit will be maintained in a public depository for a period of 30 years or 5 years after the last request or for the enforceable life of the patent, whichever is longer;
            (d) the viability of the biological material at the time of deposit will be tested (see 37 CFR 1.807); and
            (e) the deposit will be replaced if it should ever become unviable.
Applicant has NOT indicated that Applicant intends to deposit the seeds at the ATCC in accordance with 37 CFR 1.801-1.809.  Accordingly, Applicant needs to provide a signed statement indicating compliance with 37 CFR 1.801-1.809 indicating that all restrictions will be irrevocably be removed upon issuance of a patent, the ATCC Accession No. and evidence of deposit to overcome this rejection.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-10 are rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventors, at the time the application was filed, had possession of the claimed invention.  
	The claims are drawn to rice plants, tissue cultures, seeds, kernels and food products all comprising rice variety MM17.
	Although the specification describes some of the phenotypic characteristics of rice variety MM17, it is noted that multiple year and test locations result in different phenotypes, and as such appear to read on potentially different ranges of phenotypes that would be difficult to determine independent from the year and growing conditions described in the instant specification such that one of skill in the art would be able to determine whether or not they were in possession of the instantly claimed rice variety or not.  This is further complicated in that no deposit has been made or indicated as intended to be made as in the absence of being able to adequately compare phenotypic traits, a deposited seed could be compared  with other varieties to distinguish them by growing them in the same environmental conditions and time periods.  Furthermore, a seed deposit would effectively deposit the genetics of the instantly claimed variety such that they would be considered described by DNA.  Although the breeding history is disclosed in the instant specification, it does not clarify these issues since one of the parents RU00201093 does not appear to be publicly available absent evidence to the contrary, and even if it were, the breeding history is confusing.  It appears that BALDO was crossed with RU00201093 to arrive at rice variety MM14.  However, it is unclear what is meant by “The MM17 variant of the present disclosure was selected and purified from the MM14 variant by pedigree selection” (see 1st paragraph on page 3 of the instant specification).  It isn’t clear whether MM14 was crossed with other plants to arrive at MM17 or whether MM14 seeds were simply grown and phenotypically selected to arrive at MM17 wherein MM14 and MM17 would be considered effectively the same variety.  Compounding this issue is that the subsequent paragraphs following this statement refer to a cross between BALDO and “MMM14”.  It is not clear whether or not this is a typographical error and that this is a cross between MM14 and BALDO or whether MMM14 is a different or variant variety.  And finally, by referring to the varieties as “variants” it is unclear what is meant by “variant” in this context.  Variants typically refer to highly similar entities that differ by a mutation or trait, and it is unclear if variant is meant to say “variety” or if it is indeed considered a “variant” and what aspect of the genetics or traits are considered to be the “variant” state.  It is noted that other part of the specification refer to “MM17 rice variety” (see the sentence preceding Example 1).  Is the “MM17 variant” a variant of MM17 or a variant of MM14?  What features are the same or different?  Similarly it is unclear what a “MM14 variant” is and whether or not the variant, or the variety is part of the breeding history and what part of the breeding history it is.
	The Examiner is determining the broadest reasonable interpretation to be that “MMM14” is a typographical error and that MM17 was developed by crossing this variety (MM14) with BALDO to further modify MM14 to arrive at MM17.  However it is noted, the prior art indicates that MM14 was “released” by the Missouri Rice Council as early as January 15th, 2016, and should clarification of these issues indicate that MM14 and MM17 are substantially similar or indeed the same variety, it would qualify as prior art over the instant claims (see Atwell, Specialist Speaking, January 15, 2016, page 4, bottom of page).
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT T PAGE whose telephone number is (571)272-5914. The examiner can normally be reached M-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amjad Abraham can be reached on 5712707058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT T PAGE/Primary Examiner, Art Unit 1663